Utica Mut. Ins. Co. v Abeille Gen. Ins. Co. (2019 NY Slip Op 06250)





Utica Mut. Ins. Co. v Abeille Gen. Ins. Co.


2019 NY Slip Op 06250


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


415 CA 18-01938

[*1]UTICA MUTUAL INSURANCE COMPANY, PLAINTIFF-APPELLANT,
vABEILLE GENERAL INSURANCE COMPANY, NOW KNOWN AS 21ST CENTURY NATIONAL INSURANCE CO., ET AL., DEFENDANTS-RESPONDENTS. 


FELT EVANS, LLP, CLINTON (KENNETH L. BOBROW OF COUNSEL), FOR PLAINTIFF-APPELLANT.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KAREN G. FELTER OF COUNSEL), FOR DEFENDANT-RESPONDENT FINANCIAL SECURITY ASSURANCE OF IOWA INCORPORATED, NOW KNOWN AS ADVANTAGE WORKERS COMPENSATION INSURANCE COMPANY.
FREEBORN & PETERS LLP, NEW YORK CITY (SEAN THOMAS KEELY OF COUNSEL), FOR DEFENDANTS-RESPONDENTS ALFA MUTUAL INSURANCE COMPANY, ET AL.
O'MELVENY & MYERS LLP, NEW YORK CITY (TANCRED V. SCHIAVONI), FOR DEFENDANTS-RESPONDENTS INSURANCE COMPANY OF NORTH AMERICA AND AETNA INSURANCE COMPANY, NOW KNOWN AS TRAVELERS PROPERTY CASUALTY INSURANCE COMPANY. 

	Appeal from an order and judgment (one paper) of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered March 16, 2018. The order and judgment, among other things, dismissed the complaint in its entirety. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties in July 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court